t c summary opinion united_states tax_court joseph brian whiteford and gwenn catherine whiteford commissioner of internal revenue respondent petitioners v docket no 4711-17s filed date joseph brian whiteford and gwenn catherine whiteford pro sese christian a ehehalt edward j laubach jr and erin k neugebauer for respondent summary opinion ruwe judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties as follows year deficiency penalty sec_6662 dollar_figure big_number dollar_figure dollar_figure the issues for decision are whether petitioners failed to report other income of dollar_figure for and dollar_figure for whether petitioners failed to report additional rental income on schedule e supplemental income and loss of dollar_figure for whether petitioners can substantiate expenses underlying deductions claimed on schedule c profit or loss from business for other expenses of dollar_figure for car and truck expenses of dollar_figure for and dollar_figure for contract labor expenses of dollar_figure for and dollar_figure for interest_expenses of dollar_figure for and utilities expenses of dollar_figure for whether petitioners can substantiate for expenses underlying deductions claimed on a second schedule c for utilities expenses of dollar_figure legal and continued revenue code in effect for the years in issue professional fees of dollar_figure and car and truck expenses of dollar_figure whether petitioners can substantiate expenses underlying deductions claimed on schedule e for utilities expenses of dollar_figure for and dollar_figure for other expenses of dollar_figure for and depreciation of dollar_figure for and whether petitioners are liable for the sec_6662 and b accuracy-related_penalty for substantial understatements of income_tax background petitioners filed joint federal_income_tax returns for and and reported their income and expenses on the cash_basis petitioners both received income for and reported on forms w-2 wage and tax statement additionally petitioners included two schedule c businesses on the filed and federal_income_tax returns schedule c1 was related to real_estate activities schedule c2 was for petitioner husband’s home care pt business petitioners also reported rental property activity on schedule e for both and respondent issued a notice_of_deficiency on date determining deficiencies of dollar_figure for and dollar_figure for and penalties under sec_6662 and b of dollar_figure for and dollar_figure for at trial petitioners presented no documentary_evidence to support their position petitioners relied solely upon the testimony of petitioner husband which did not address the substantive issues of the case discussion respondent used the bank_deposits method to compute additional income of dollar_figure and dollar_figure for and respectively the commissioner’s use of the bank deposit s method for computing unreported income has long been sanctioned by this court when a taxpayer fails to keep adequate books_and_records 102_tc_632 bank_deposits are prima facie evidence of income id citing 87_tc_74 respondent properly used the bank_deposits method by totaling deposits and removing previously reported income and nontaxable deposits petitioners offered no testimony or other evidence to contest respondent’s computations 2respondent’s determination of income_tax deficiencies is presumed correct thus petitioners not respondent bear the burden of proving that respondent’s determinations of unreported income computed using the bank_deposits method of reconstructing income are incorrect see 94_tc_654 70_tc_1057 additionally petitioners agree that for the rental income on schedule e should have been dollar_figure which is dollar_figure more than reported petitioners deducted schedule c2 expenses for but failed to provide any evidence at trial to substantiate the reported expenses petitioners deducted schedule c1 expenses for both and which related to rental properties they owned but failed to substantiate any of these expenses petitioners failed to provide any supporting evidence to substantiate the reported schedule e expenses the parties were ordered to file posttrial memoranda but petitioners failed to do so at trial petitioner husband testified that excise and personal duties are all that is lawfully taxable in this country m e and my wife are not exercising in federal activity there’s a reason they call them federal taxes no amendment has ever overturned article section of the constitution allowing direct taxes the 16th amendment if ratified only conferred reaffirmation of indirect taxes and cited no new power of taxation under stanton v baltic mining therefore direct taxes still remain unconstitutional in this country today i will reference sec_3401 of the internal_revenue_code section a defines what wages are and references employees employees are defined under c me and my wife are not officers employees or elected officials of the united_states c defines unequivocally who an employee is and it’s not us we will not painstakingly address petitioner’s tax-protester arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir sec_6662 and b imposes a accuracy-related_penalty on any portion of an underpayment attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the amounts of the deficiencies in the notice_of_deficiency which in this case equal the understatements were dollar_figure for and dollar_figure for both of which exceed dollar_figure and of the tax required to be shown on the relevant return under sec_7491 respondent bears the burden of production with respect to the penalties respondent properly documented the required managerial approval under sec_6751 for the assertion of the penalties under sec_6662 against petitioners the deficiencies determined in the notice_of_deficiency which we uphold are equal to the understatements which are greater than the 3petitioners reported a dollar_figure tax_liability on their return but the correct liability to be shown on the return was dollar_figure petitioners reported an dollar_figure tax_liability on their return but the correct liability to be shown on the return was dollar_figure threshold under sec_6662 and thus satisfy respondent’s burden of production in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
